September 24, 1914. The opinion of the Court was delivered by
This is an appeal from an order, awarding the custody of an infant to his grandfather, on the ground that neither his father nor mother was a fit person to be entrusted with his custody.
The petition contains the following allegations:
"That your petitioner is the father of Julian Hartley, an infant nine years old; that Leila Blease, formerly Leila Hartley, is the mother of the said Julian Hartley. *Page 96 
"That this petitioner and Leila Blease separated some years ago, and that now this petitioner is divorced from the said Leila Blease.
"That on or about the 23d day of February, 1912, the custody of the said Julian Hartley was duly awarded to this petitioner by Judge William F. Eve, Judge of the City Court of Richmond county, Georgia; that petitioner had his said child with him at Samson, Alabama, and on or about the 24th day of November, 1913, the said Leila Blease went to the schoolhouse, where petitioner's child was, and kidnaped the said Julian Hartley and carried him away with her, and still has the said child with her now at Batesburg, Lexington county, South Carolina, as petitioner is informed and verily believes, restrained of its liberty and against its will and against the wishes and consent of your petitioner.
"That the said Leila Hartley is not a fit and proper person to have the custody and possession of a child, she being immoral and not suited for such rearing of a child, and under the judgment of the Court aforesaid, the custody of the said child has been awarded to your petitioner."
The petitioner introduced in evidence a certified copy of the record mentioned in the petition, whereby it was adjudged, that he was entitled to the custody of Julian Hartley.
He also offered in evidence a certified copy of the decree, rendered by the Chancellor of the State of Alabama, on the 11th day of September, 1912, by which the petitioner and the respondent, Leila Hartley, were divorced from the bonds of matrimony.
The principles in regard to the custody of children have been so frequently announced by this Court in recent cases, that we deem it only necessary to refer to the following decisions, for a statement of the law in regard to this case: *Page 97
Ex parte Davidge, 72 S.C. 16, 51 S.E. 269; Ex parteReynolds, 73 S.C. 296, 53 S.E. 490, 6 A.  E. Ann. Cas. 936; Ex parte Rembert, 82 S.C. 336, 64 S.E. 150;Ex parte Tillman, 84 S.C. 552, 66 S.E. 1049, 26 L.R.A. (N.S.) 781.
The certified copy of the record mentioned in the petition, wherein it was adjudged, that the petitioner was entitled to the custody of Julian Hartley, is a satisfactory evidence of the fact, that the petitioner at that time, was a proper person to whom the care of the infant should have been confided; and the testimony introduced by the respondent to show that since then his conduct has been such as to render him an unfit custodian of the child has failed to satisfy this Court of such fact.
Our conclusion is that the discretion vested in his Honor, the Circuit Judge, was erroneously exercised, when he awarded the custody of the infant to his grandfather, instead of restoring him to the possession of the petitioner.
The Court, while sympathizing with the mother in her love for her child, feels constrained to express its disapproval of the illegal methods by which she took possession of him.
It is the judgment of this Court, that the judgment of the Circuit Court be reversed, and that the custody of Julian Hartley be restored to the petitioner.